t c memo united_states tax_court beatrice goblirsch petitioner v commissioner of internal revenue respondent docket no 14659-02l filed date beatrice goblirsch pro_se rebecca duewer-grenville for respondent memorandum opinion vasquez judge petitioner filed a petition in response to respondent’s notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for the issues for decision are whether unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue petitioner is liable for income_tax on the gain from sale of her residence in and whether petitioner is entitled to have interest abated on her tax_liability background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in tokyo japan at the time she filed her petition petitioner sold her residence in modesto california on date petitioner did not make a payment of tax related to the sale of her residence with her federal_income_tax return petitioner attached to her return a form_2119 sale of your home on which she reported a gain on the sale of dollar_figure petitioner also indicated on the form_2119 that she intended to replace her home within the replacement_period petitioner moved to japan and has lived there continuously since date on date petitioner went to respondent’s modesto california office and spoke with group manager timothy herrera mr herrera told petitioner that she should pay the tax_liability for the sale of her residence petitioner paid respondent dollar_figure for the tax_liability related to the sale of her residence all amounts are rounded to the nearest dollar on date respondent sent petitioner a notice of tax due on federal tax_return for the taxable_year the notice stated that petitioner owed dollar_figure of interest and credited petitioner with the dollar_figure payment that satisfied her additional tax on date respondent sent petitioner a notice_of_intent_to_levy for the taxable_year on date petitioner filed a request for a collection_due_process_hearing for the taxable_year at petitioner’s request a hearing was conducted via correspondence on date respondent sent petitioner the notice_of_determination sustaining respondent’s right to levy in connection with petitioner’s tax_liability petitioner had not purchased a replacement residence as of the date of trial date discussion standard of review for underlying liability petitioner did not receive a statutory_notice_of_deficiency for respondent ultimately assessed petitioner’s tax on the basis of petitioner’s discussion with and payment to mr herrera petitioner raised the issue of her underlying liability for in the correspondence hearing accordingly petitioner’s underlying liability for is properly before the court and we review that issue de novo see 122_tc_1 residence sale sec_61 provides that a taxpayer must include in gross_income gains derived from dealings in property sec_1001 generally requires a taxpayer to recognize the entire amount of gain_or_loss realized on the sale_or_exchange of property sec_1034 provides an exception to this general_rule and allows a taxpayer to defer recognition of all or part of any gain realized on the sale of a principal_residence if other_property is purchased and used by the taxpayer as a new principal_residence within the period beginning years before the date of the sale and ending years after that date the replacement_period under sec_1034 gain is recognized only to the extent that the adjusted sale price of the old property exceeds the cost of purchasing the new property the running of the period of time to purchase a replacement residence is suspended for the period during which the taxpayer has a tax_home outside the united_states except that the replacement_period cannot extend beyond years after the date of the sale of the old residence sec_1034 the term tax_home means with respect to any individual the individual’s home for purposes of sec_162 sec_911 petitioner sold her residence on date and has lived in tokyo japan continuously since date petitioner indicated on her form_2119 that she intended to replace her home within the replacement_period the replacement_period was suspended for the maximum of years because petitioner had a tax_home outside the united_states during that time the replacement_period thus ended on date petitioner had not replaced her home as of the date of trial date therefore petitioner did not replace her residence within the replacement_period and is liable for the capital_gains_tax on the residence sale as calculated by mr herrera and paid on date petitioner alleges that an employee of respondent’s in tokyo japan gave her incorrect advice about the termination_date of the replacement_period related to the residence sale petitioner testified that she consulted the employee probably around june we note that according to petitioner’s testimony her contact with the employee wa sec_2 months after the expiration of the replacement_period interest abatement sec_6404 provides in pertinent part that the commissioner may abate the assessment of interest on any deficiency attributable to any error or delay by an officer_or_employee of the internal_revenue_service irs acting in his official capacity in performing a ministerial_act 112_tc_19 sec_301_6404-2t b temporary proced admin regs fed reg date provides in part the term ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act see also 113_tc_145 donovan v commissioner tcmemo_2000_220 this court may order abatement where the commissioner abuses his discretion by failing to abate interest sec_6404 in order to prevail a taxpayer must prove that the commissioner the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1457 amended sec_6404 to permit abatement of interest for unreasonable error and delay in the performance of a ministerial or managerial act the amendments to sec_6404 apply to interest accruing with respect to deficiencies or payments for taxable years beginning after date see tbor sec_301 110_stat_1457 thus the amendments do not apply to the instant case see 112_tc_19 n sec_6404 was formerly designated sec_6404 and before that sec_6404 sec_6404 is applicable to requests for abatement after date we have jurisdiction over petitioner’s request for abatement of interest because her request was made as part of a sec_6330 proceeding see 115_tc_329 exercised this discretion arbitrarily capriciously or without sound basis in fact or law woodral v commissioner supra pincite petitioner does not allege that the interest resulting from the residence sale is attributable to any error or delay by an officer_or_employee of the irs in performing a ministerial_act therefore respondent did not abuse his discretion by failing to abate interest to reflect the foregoing decision will be entered for respondent
